Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.

Allowable Subject Matter
Claims 1-7 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  with respect to independent claims 1 and 15, the prior art of record fails to teach or render obvious the combination of limitations “wherein the polycrystalline metal oxide target has a composition in a neighborhood of In:M:Zn = 4:2:4.1, and wherein in the case where a proportion of the In of the polycrystalline metal oxide target is 4, a proportion of the M is greater than or equal to 1.5 and less than or equal to 2.5 and a proportion of the Zn is greater than or equal to 3.1 and less than or equal to 5.1 and wherein the oxide semiconductor film has a crystal structure exhibiting a single phase” Taken in combination with all other limitations of each respective independent claim. Dependent claims 2-7 and 16-21 inherit the above allowable subject matter and are similarly allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nakamura “The phase relations in the In2O3-Ga2ZnO4-ZnO system at 1350C”, Yamazaki et al. (US Pub # 2013/0320330), Yamazaki et al. (US Pub # 2013/00334533), Yamazaki et al. (US Pub # 2013/0334523), , Yamazaki et al. (U.S. Pub# 2014/0001465), Okazaki et al. (U.S. Pub # 2013/0264563), Ohtani et al. (US Pat # 6,452,211), Iwasaki et al. (U.S. Pub# 2009/0189153), Goyal et al. (U.S. Pub# 2011/0175081), Umeda et al. (U.S. Pub# 2010/0320459), Itai et al. (U.S. Pat# 8,188,480), Koezuka et al. (U.S. Pub # 2014/0110707) and Kim et al. (U.S. Pub# 5,731,856).
Nakamura discloses Nakamura teach an oxide semiconductor film comprising In, M, and Zn, wherein the oxide semiconductor film has a composition in a neighborhood of a solid solution range of an hri+xMi-x03(ZnO)y structure (see at least page 298 and page 301, right column, line 9), wherein the M is Al, Ga, Y, or Sn, (Nakamura teaches M is Ga; page 301, right column, line 9), wherein x satisfies 0 < x < 0.5 (Nakamura teaches x is .33; see page 301, right column, line 9), wherein y is approximately 1, (Nakamura teaches y is 1).
Shimomura teaches wherein the oxide semiconductor film (¶0071 such as InM03(ZnO)) is formed with a sputtering apparatus (at least ¶0097), wherein the sputtering apparatus comprises a polycrystalline metal oxide target (¶0097), wherein the polycrystalline metal oxide target (¶390) has a composition in a neighborhood of In:M:Zn = 4:2:4.1 (¶0074), 
Yamazaki discloses method of manufacturing of an oxide semiconductor film (403), comprising steps of: placing a substrate so as to face a polycrystalline oxide target in a sputtering apparatus (¶0037); and generating a plasma (¶0041 discloses that it is preferable that the proportion of oxygen in the deposition gas be increased and the power be optimized in order to reduce plasma damage at the deposition) between the substrate and the polycrystalline oxide target, wherein the polycrystalline oxide target has a composition in a neighborhood of In:M:Zn = 4:2:3, wherein the M is Al, Ga, Y, or Sn, and wherein in the case where a proportion of the In of the polycrystalline oxide target is 4, a proportion of the M is greater than or equal to 1.5 and less than or equal to 2.5 and a proportion of the Zn is 3.
None of the references, alone or in combination, teach all of the allowable subject matter as indicated above from claims 1 and 15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896